Title: To Benjamin Franklin from Madame Cramer, 12 April 1782
From: Cramer, Catherine de Wesselow
To: Franklin, Benjamin


Genève ce 12 avril [1782]
Votre petit fils est en sureté, Monsieur, il est en suisse avec Mr Marignac. Je l’aurais mené avec moi si j’avais pû sortir, mais on m’en a refusé la permission pour mes Enfans & pour moi. Agréez, Monsieur, l’assurance de la satisfaction que j’ai d’avoir pû répondre à la confiance que vous m’avez témoignée, & les sentimens avec lesquels j’ai l’honneur d’être &..
C. Cramer
 
Addressed: A Monsieur / Monsieur franklin Ministre / plenipotentiaire des Etats / unis d’Amerique / à Passy.
